         Case 1:20-cr-00052-DLC Document 96 Filed 07/22/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :               S1: 20cr0052 (DLC)
                                       :
               -v-                     :                       ORDER
                                       :
EDGAR MONTES,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The defendant Edgar Montes having informed the Court that

he prefers that the July 29, 2020 conference proceed as a

videoconference, as opposed to an in person proceeding, it is

hereby

     ORDERED that the July 29, 2020 conference is rescheduled

for Monday, July 27, 2020 at 11:00 a.m. to occur using the

CourtCall platform.       As the conference is to discuss the

substitution of counsel in this case, both new counsel, César de

Castro, and outgoing counsel, James Roth, must participate in

the July 27 conference.       Mr. Castro is reminded that he will be

given an opportunity to speak with the defendant by telephone

for fifteen minutes before the proceeding begins (i.e., at 10:45

a.m.).    Mr. Castro should make sure to answer at that time the

telephone number that he previously provided to Chambers.

     To optimize the quality of the video feed, the Court, the

defendant, counsel for the Government, and Mr. Castro will
      Case 1:20-cr-00052-DLC Document 96 Filed 07/22/20 Page 2 of 4


appear by video for the proceeding; all others, including Mr.

Roth, will participate by telephone.      Due to the limited

capacity of the CourtCall system, only one counsel may

participate for the Government; only Mr. Castro and Mr. Roth may

participate for the defendant.     Co-counsel, members of the

press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code

67812309# and PIN 9921299#.

     In advance of the conference, Chambers will email the

parties with further information on how to access the

conference.   Those participating by video will be provided a

link to be pasted into their browser.       The link is non-

transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using

it earlier could result in disruptions to other proceedings.

     To optimize use of the CourtCall technology, all those

participating by video should:

       1. Use the most recent version of Firefox, Chrome, or
          Safari as the web browser. Do not use Internet
          Explorer.

       2. Use hard-wired internet or WiFi. If using WiFi, the
          device should be positioned as close to the Wi-Fi
          router as possible to ensure a strong signal. (Weak
          signals may cause delays or dropped feeds.)


       3. Minimize the number of others using the same WiFi
          router during the conference.
                                   2
      Case 1:20-cr-00052-DLC Document 96 Filed 07/22/20 Page 3 of 4


Further, all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and

take care not to interrupt or speak over one another.         Finally,

all of those accessing the conference — whether in listen-only

mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

     If CourtCall does not work well enough and the Court

decides to transition to its teleconference line, counsel should

call 888-363-4749 and use access code 4324948#.         (Members of the

press and public may call the same number, but will not be

permitted to speak during the conference.)        In that event, and

in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_docum

ents/DC%20Cote%20COVID-

19%20Emergency%20Individual%20Practices%20-

%20June%2030%2C%202020%20.pdf, counsel should adhere to the

following rules and guidelines during the hearing:

       1. Counsel should use a landline whenever possible,
          should use a headset instead of a speakerphone, and
          must mute themselves whenever they are not speaking to
          eliminate background noise. In addition, counsel
          should not use voice-activated systems that do not
          allow the user to know when someone else is trying to
          speak at the same time.

       2. To facilitate an orderly teleconference and the
          creation of an accurate transcript, counsel are
                                   3
         Case 1:20-cr-00052-DLC Document 96 Filed 07/22/20 Page 4 of 4


            required to identify themselves every time they speak.
            Counsel should spell any proper names for the court
            reporter. Counsel should also take special care not
            to interrupt or speak over one another.

          3. If there is a beep or chime indicating that a new
             caller has joined while counsel is speaking, counsel
             should pause to allow the Court to ascertain the
             identity of the new participant and confirm that the
             court reporter has not been dropped from the call.


Dated:      New York, New York
            July 22, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      4
